ORDER
PER CURIAM.
Appellant Campbell appeals from the motion court’s denial, after an-evidentiary hearing, of his Rule 29.15 motion. Appellant had been convicted of one count of first-degree assault and one count of second-degree assault, and sentenced to consecutive terms of twenty and seven years. Appellant raises one point on appeal in which he claims the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because, contrary to the findings of fact and conclusions of law, he received ineffective assistance of counsel due to counsel’s failure to call two witnesses at trial. Affirmed. Rule 84.16(b).